DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A (claims 19- 32) in the reply filed on 4/08/21 is acknowledged.  The traversal is on the ground(s) that Species A and Species B do not include mutually exclusive characteristics and as such, there is no examination and search burden for the nonelected Species B is irrelevant because potential interferences present an additional situation in which a restriction requirement may be appropriate. Specifically, restriction of interfering claims from non-interfering claims, or from unpatentable claims whose further prosecution would unduly delay initiation of an interference, can be an appropriate use of restrictions under 35 U.S.C. 121 (See MPEP 2303).  In this case, it would be appropriate to restrict an alleged interfering claim (claim 19 - - Species A) from the non-interfering claim (claim 33 - - Species B).
The requirement is still deemed proper and is therefore made FINAL.
Interference
The request for interference filed 4/08/21 is acknowledged.  However, examination of this application has not been completed as required by 37 CFR 41.102(a).  Consideration of a potential interference is premature.  See MPEP § 2303.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/846,159, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
See the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph below.
Accordingly, claims 19- 32 are not entitled to the benefit of the prior application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19- 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites “providing a water jet system, wherein the water jet system comprises a water jet fluid flush tube and an aspiration tube” in lines 2- 3 and “using the aspiration tube to remove broken apart tissue via aspiration” in line 14.  
However, there is no support in the original disclosure for an aspiration tube.  According to applicant’s 1/11/21 Specification (clean copy):
Referring now to Figure 11, the device comprises an elongate element 310, such as a shaft, configured to be inserted into a body region. The elongate element 310 comprises a window exposing a carrier tube 380 and other components described below. The window reveals a carrier tube 380 and a high pressure fluid delivery element 320 disposed on the carrier tube 380. The fluid delivery element 320 is connected to a fluid source (not shown) via a fluid lumen 390 which delivers fluid from the source to the fluid delivery element 320. [0274] Optionally, when the elongate element 310 is introduced through the urethra, the elongate element 310 may be covered by a sheath or other cover (not shown). When fully covered with the sheath, the window is protected so that it reduces scraping and injury to the urethra as the elongate element 310 is advanced. Once in place, the sheath is retracted, exposing the window. The carrier tube 380 may then be rotated and advanced and/or retracted so that the fluid is delivered through the fluid delivery element 320 (P. [0273])

It is the Office’s understanding of the Specification and the Drawings that the water jet system is the elongate element 310 and the water jet fluid flush tube is the 
The device further comprises at least one insufflation port 340 disposed on the elongate element 310. The insufflation port 340 is connected via one or more lumens to an insufflation source (not shown), wherein the insufflation source delivers a fluid 330 into the body region through the insufflation port 340 in order to expand the surrounding tissue and create a working space. The device further comprises at least one removal port 360 for the removal of debris products, such as resection products, resection fluid, other waste products, or a mixture thereof. The elongate element 310 may include lumens, passages, electrically conductive wires, and the like, configured to deliver energy and/or materials from the proximal end to the distal end of the elongate element 310 and/ or to remove debris and waste products, details of which are described above (P. [0280])

It is the Office’s understanding of the Specification and Drawings that the while the water jet system (310) comprises a water jet fluid flush tube (380), the water jet system (310) merely provides a lumen within the water jet system (310) having removal port 360 for the removal of debris products, such as resection products, resection fluid, other waste products, or a mixture thereof and does not include an aspiration tube (See Figs. 11- 12, 49- 50).  Claims 20- 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent off of claim 19.
Claim 23 recites “wherein the water jet system comprises a central processing unit for controlling the aspiration tube.”  However, there is no support in the original disclosure for an aspiration tube.
Claim 25 recites “wherein a portion of the water jet fluid flush tube and a portion of the aspiration tube are co-axially disposed relative to one another.”  However, there is no support in the original disclosure for an aspiration tube.
Claim 28 recites “wherein the cutting jet area is controlled based at least in part on a pressure sensor.”  However, the only pressure sensor disclosed by applicant’s 
Referring now to Figure 49, the tissue modification device is shown introduced into a body region. The body region is exemplarily shown as the prostate-urethra region PU. Due to abnormalities such as BPH or other tissue characteristics, the device may be obstructed by41 Attorney Docket No. PRBC-001/01US 310701-2004surrounding tissue T, which complicates treatment. As shown in FIG. 16, after the elongate element 310 has been introduced into the urethra, the surrounding tissue T may effectively block the fluid delivery element 320 and prevent the carrier tube 380 from properly axially translating, rotating, oscillating, or rotationally oscillating relative to the elongate element 310. To resolve this shortcoming, as seen in Figure 50, the device is configured to expand the surrounding tissue T, thereby creating a working space WS within which the device may resect the tissue T using fluid stream 331 (P. [0286]).
Expansion of the surrounding tissue T may be accomplished in a variety of ways. In one embodiment, the device is configured to expand the surrounding tissue T by delivering a first fluid 330 via the insufflation port 340. The fluid 330 contacts and thus expands the surrounding tissue T, thereby creating a working space WS around the carrier tube 380 and the fluid delivery element 320 (P. [0287]). 

It is contemplated that the pressure of the first fluid 330 configured as a gas is within the range of about 0.1-5.0 psi, preferably within the range of about 0.5-2.5 psi. Optionally, a pressure sensor may be provided to monitor the pressure of the first fluid 330, such that the pressure may be maintained within a desired range. It is further contemplated that the source pressure of the second fluid configured as a liquid is within the range of about 1-2,000 psi, more preferably within the range of about 50-1,500 psi, and most preferably within the range of about 100-1,000 psi (P. [0290]) (emphasis added)

Additionally, it is noted that the work space WS shown in Fig. 50 is not the same as the cutting jet area as defined in claim 19 because it is not created by fluid from the water jet flush tube.  As such, there is no support in the original disclosure for the cutting jet area as defined in claim 19 to be controlled based at least in part on a pressure sensor.
Claim 29 recites “wherein the feedback includes a feedback loop based on the pressure of the fluid from the water jet flush tube.”  However, the only system input for the “feedback loop” or closed-loop and real-time automation disclosed by the applicant’s Specification is based on an ultrasound or other pre-operative or real time image:
Closed-loop and real-time automation are new capabilities provided by robotic automation include resection volume registration within the organ and in-situ depth and volume measurement. With the ability to input organ geometry data into the control system, e.g., from an ultrasound or other pre-operative or real time image, the cutting region can be precisely registered within the organ. This eliminates the imprecision of manual procedures with respect to important tolerances, such as to how close the resection is to the surface of the capsule and/or to the neurovascular bundle in the prostate. Additionally, the shape of the resected volume itself may be selectable and adjustable from a set of preprogrammed routines, where the details of how to control the cutting motion and pressure have been worked out in advance with extensive engineering knowledge that is then stored in the robotic surgical tool, ready for access at the push of a button by the surgeon. For example, the resected shape of tissue may comprise a predefined treatment profile such as one or more of domed, cubic, tear-drop, or directly from a 3D rendering of the target volume as described herein and illustrated below in the two screenshots of Figures 21A and 21B, for example. In addition, the surgeon can adjust the cutting parameters in real-time based on the feedback provided by the ultrasound images, which adds another layer of safety to the system (P. [0230]) (emphasis added)

Additionally, as noted in the rejection of claim 28 above, the only pressure sensor disclosed by applicant’s Specification does not measure or monitor fluid from the water jet flush tube (a liquid).  As such, applicant’s Specification does not disclose any system input into a closed-loop and real-time automation or feedback loop related to pressure from the water jet flush tube.  It is noted that it is not considered a closed-loop and real-time automation or feedback loop when the surgeon adjusts cutting parameters, such as pressure, based on the feedback provided by the ultrasound images because the 
The visible entrainment region can be combined with the images of tissue and treatment regions shown on the display, so as to provide confirmation that the correct amount of tissue will be resected. In many embodiments, the distance of the visible entrainment region corresponds to a maximum cut depth, such that the surgeon can select the depth of the cut based on images and with adjustment of treatment parameters such as one or more of flow rate, nozzle diameter, or pressure (P. [0220] - - emphasis added)

While a surgeon can select or adjust the pressure from a set of preprogrammed routines in response to feedback based on images (Fig. 20b - - method steps 627, 670 and 672 for example, show adjusting tissue resection based on images or visualization; Ps. [0220], [0230], [0397]), there is no support in the original disclosure for a feedback loop based on the pressure of the fluid from the water jet flush tube.
Claim 30 recites “wherein the feedback includes a feedback loop based at least in part on the flow rate of the fluid from the water jet flush tube.” However, the only system input for the “feedback loop” or closed-loop and real-time automation disclosed by the applicant’s Specification is based on an ultrasound or other pre-operative or real time image (P. [0230] - - see claim 29 rejection above for citation).
It is noted that it is not considered a closed-loop and real-time automation or feedback loop when the surgeon adjusts cutting parameters, such as flow rate, based on the feedback provided by the ultrasound images because the surgeon is providing an input that does not come from the water jet system itself such that the water jet system is not automatically adjusting said cutting parameter (P. [0220] - - see claim 29 rejection above for citation).

Claim 31 recites “wherein the feedback includes a feedback loop based at least in part on a measured pressure of the fluid from the water jet flush tube.”  However, the only system input for the “feedback loop” or closed-loop and real-time automation disclosed by the applicant’s Specification is based on an ultrasound or other pre-operative or real time image (P. [0230] - - see claim 29 rejection above for citation). 
Additionally, as noted in the rejection of claim 28 above, the only pressure sensor disclosed by applicant’s Specification does not measure or monitor fluid from the water jet flush tube (a liquid).  As such, applicant’s Specification does not disclose any system input into a closed-loop and real-time automation or feedback loop related to a measured pressure of the fluid from the water jet flush tube.  It is noted that it is not considered a closed-loop and real-time automation or feedback loop when the surgeon adjusts cutting parameters, such as pressure, based on the feedback provided by the ultrasound images because the surgeon is providing an input that does not come from the water jet system itself such that the water jet system is not automatically adjusting said cutting parameter (P. [0220] - - see claim 29 rejection above for citation).
While a surgeon can select or adjust the pressure from a set of preprogrammed routines in response to feedback based on images (Fig. 20b - - method steps 627, 670 and 672 for example, show adjusting tissue resection based on images or visualization; 
Claim 32 recites “wherein the feedback includes a feedback loop based on a measured flow rate of the fluid from the water jet flush tube.” It is noted that applicant’s Specification fails to disclose a flow rate meter or other apparatus for measuring the flow rate.
Additionally, the only system input for the “feedback loop” or closed-loop and real-time automation disclosed by the applicant’s Specification is based on an ultrasound or other pre-operative or real time image (P. [0230] - - see claim 29 rejection above for citation).
It is noted that it is not considered a closed-loop and real-time automation or feedback loop when the surgeon adjusts cutting parameters, such as flow rate, based on the feedback provided by the ultrasound images because the surgeon is providing an input that does not come from the water jet system itself such that the water jet system is not automatically adjusting said cutting parameter (P. [0220] - - see claim 29 rejection above for citation).
While a surgeon can select or adjust the flow rate from a set of preprogrammed routines in response to feedback based on images (Fig. 20b - - method steps 627, 670 and 672 for example, show adjusting tissue resection based on images or visualization; Ps. [0220], [0230], [0397]), there is no support in the original disclosure for a feedback loop based on measured flow rate of the fluid from the water jet flush tube.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doherty et al. (US Pat. No. 5,322,504);
Doherty et al. (US Pat. No. 5,674,226);
Cosmescu (US Pat. No. 5,836,909);
Cimino et al. (US Pat. No. 6,602,227 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/K.R/           Examiner, Art Unit 3771                       


/KATRINA M STRANSKY/           Primary Examiner, Art Unit 3771